DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 11/17/2022, with respect to the Drawings, Claim Objections, 35 USC § 112 & 35 USC § 103 have been fully considered and are persuasive.  The Claim Objections, 35 USC § 112 & 35 USC § 103 of Office Action dated 10/05/2022 has been withdrawn. 
Applicant's arguments regarding the Double Patenting Rejection have been fully considered but they are not persuasive. 
On Remarks document page 8-9, applicant argues “The term "heat storage medium" of claim 1 above includes mediums that are different than salt. For example, Applicant's specification states:  MSESS ['Molten Salt Energy Storage Systems'] is not the only option for its role in the YKESS…”.
Examiner respectfully disagrees with the applicant. Claim 9 which is dependent from Claim 1, recites a list of “heat storage medium” as SALT, sand, gravel OR oil. Claim 9 only requires one “heat storage medium” as SALT – see table below for element “a”. Finally, Claim 9 does not require ALL “heat storage mediums”. Therefore, the invention is identical. 
The examiner suggests to make a distinction between the present invention’s “heat storage medium” and the conflicting US Pat No.11, 451,112 “heat storage medium”. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-14 are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 1-8, 10-13 & 16 of prior U.S. Patent No.11, 451,112. This is a statutory double patenting rejection. 
The present application’s, the “HESS” comprises a heat storage medium which is a molten salt. In the conflicting US PAT ‘112, the “MSESS” comprises a molten salt (Also refer to element “a” below for claim 1). Therefore, both inventions are NOT different.
Present Application 
App # 17/870,661
US PAT. 11,451,112 
App # 17/530,219
Claim 1:
An energy storage and delivery system comprising:
one or more flywheel energy storage systems (FESS), the one or more FESS
including or coupled to one or more first electricity generators configured to generate and deliver electricity to users; and
(a) a heat energy storage system (HESS) 
Claim 9: The system of claim 1, 
wherein the heat storage medium comprises salt, OR.
comprising:
a container holding a heat storage medium therein;
a heater in thermal contact with the heat storage medium such that the heat storage medium is heated in response to the heater receiving energy from an energy source; and 
a heat exchanger in thermal contact with the heat storage medium;
a turbine fluidly coupled to an output of the heat exchanger;
a second electricity generator mechanically coupled to the turbine, wherein electricity output by the second electricity generator is delivered to the one or more FESS to power flywheel rotations of the one or more FESS; and
a compressor or pump fluidly coupled to an input of the heat exchanger, wherein the compressor or pump is at least partially powered by energy output by the one or more FESS.
Claim 1:
An energy storage and delivery system comprising:
one or more flywheel energy storage systems (FESS), the one or more FESS including or coupled to one or more generators configured to generate and deliver electricity to users; and

(a) a molten salt energy storage system (MSESS)
comprising:


a container holding salt therein;

a heater in thermal contact with the salt such that the salt is heated in response to the heater receiving energy from an energy source; and
 
a heat exchanger in thermal contact with the salt;
a turbine fluidly coupled to an output of the heat exchanger;
an electricity generator mechanically coupled to the turbine, 
wherein electricity output by the 
electricity generator is delivered to the one or more FESS to power flywheel rotations of the one or more FESS; and
a compressor or pump fluidly coupled to an input of the heat exchanger, wherein the compressor or pump is powered by energy output by the one or more FESS.
Claim 2:
The system of claim 1, 
wherein the heater is configured to be electrically powered by electricity generated by solar panels or wind turbines.
Claim 2:
The system of claim 1, 
wherein the heater is configured to be electrically powered by electricity generated by solar panels or wind turbines.
Claim 3:
The system of claim 2,
wherein the system further comprises the solar panels or the wind turbines.
Claim 3:
The system of claim 2, 
wherein the system further comprises the solar panels or the wind turbines.
Claim 4:
The system of claim 3,
wherein the system is configured to send at least a first portion of the electricity generated by the solar panels or the wind turbines to users.
Claim 4:
The system of claim 3, 
wherein the system is configured to send at least a first portion of the electricity generated by the solar panels or the wind turbines to users.
Claim 5:
The system of claim 4, 
wherein system is configured to send at least a second portion the electricity generated by the solar panels or the wind turbines to the one or more FESS to power flywheel rotations of the one or more FESS.
Claim 5:
The system of claim 4, 
wherein system is configured to send at least a second portion the electricity generated by the solar panels or the wind turbines to the one or more FESS to power flywheel rotations of the one or more 
FESS.
Claim 6:
The system of claim 1, 
wherein the heater is configured to transfer heat to the heat storage medium.
Claim 6:
The system of claim 1, 
wherein the heater is configured to transfer heat to the salt.
Claim 7:
The system of claim 1, 
wherein the heat exchanger is configured to transfer heat from the heat storage medium to a fluid passing through the heat exchanger as the fluid flows toward the turbine.
Claim 7:
The system of claim 1, 
wherein the heat exchanger is configured to transfer heat from the salt to a fluid passing through the heat exchanger as the fluid flows toward the turbine.
Claim 8:
The system of claim 1, 
further comprising a fluid storage tank positioned fluidly between an output of the turbine and an input of the compressor or pump.
Claim 8:
The system of claim 1, 
further comprising a fluid storage tank positioned fluidly between an output of the turbine and an input of the compressor or pump.
Claim 10:
The system of claim 1, 
wherein the system is configured to receive energy from a renewable energy source and to distribute the energy to: 

(i) the one or more FESS for storage of the energy delivered thereto, and 
(ii) the HESS system for storage of the energy delivered thereto, and
wherein the HESS has an energy storage capacity that is at least two times more than the one or more FESS.
Claim 10:
The system of claim 1, 
wherein the system is configured to receive energy excess electricity from a renewable energy source and to distribute is distributed the energy to: 
(i) the one or more FESS for storage of the energy delivered thereto, and 
(ii) the MSESS system for storage of the energy delivered thereto, and
wherein such that energy stored in the MSESS has an energy storage capacity that is at least two times more than the one or more FESS.
Claim 11:
The system of claim 1, 
wherein the HESS is also configured to deliver energy to power the compressor or pump.
Claim 11:
The system of claim 1, 
wherein the MSESS is also configured to deliver energy to power the compressor or pump.
Claim 12:
The system of claim 11, 
wherein the system includes a control system that is configured to automatically switch the energy to power the compressor or pump from being delivered by the one or more FESS to being delivered by the HESS in response to the energy contained by the one or more FESS reaching a lower limit.
Claim 12:
The system of claim 11, 
wherein the system includes a control system that is configured to automatically switch the energy to power the compressor or pump from being delivered by the one or more FESS to being delivered by the MSESS in response to the energy contained by the one or more FESS reaching a lower limit.
Claim 13:
The system of claim 1, 
wherein the electricity output by the   second electricity generator is also delivered to the users.
Claim 13:
The system of claim 1, 
wherein the electricity output by the electricity generator is also delivered to the users.
Claim 14:
The system of claim 1, 
wherein the one or more FESS comprises at least four FESS.
Claim 16:
The system of claim 1, 
wherein the one or more FESS comprises at least four FESS.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15 & 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 17 & 19-22 of U.S. Patent No. 11,451,112. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention is the same.
Present Application
App # 17/870,661
US PAT. 11,451,112
App # 17/530,219
Claim 15: 
A method of delivering electricity to users, the method comprising: 



delivering a first amount of the energy generated by a renewable energy source to one or more flywheel energy storage systems (FESS); 
storing, by the one or more FESS, the first amount of the energy as kinetic energy; 

delivering a second amount of the energy generated by the renewable energy source to a heat energy storage system (HESS); 
storing, by the HESS, the second amount of the energy as heat energy; 
generating electricity using the heat energy stored by the HESS; 

delivering, to the users, the electricity that was generated using the heat energy stored by the HESS,



generating 
additional electricity using the heat energy stored by the HESS; and in response to a kinetic energy level of the one or more FESS being below a pre-determined lower threshold value, delivering the additional electricity to the one or more FESS.
Claim 17:
A method of delivering electricity to users, the method comprising: 
delivering a first amount energy generated by a renewable energy source to the users as a first amount of electricity; 
delivering a second amount of the energy generated by the renewable energy source to one or more flywheel energy storage systems (FESS); 
storing, by the one or more FESS, the second amount of the energy as kinetic energy; 
delivering a third amount the energy generated by the renewable energy source to a molten salt energy storage system (MSESS), 
storing, by the MSESS, the third amount of the energy as heat energy; 
generating a second amount of electricity using the heat energy stored by the MSESS; and 
delivering, to the users, the second amount of electricity that was generated using the heat energy stored by the MSESS.
Claim 19:
The method of Claim 17,
wherein the 
additional electricity generated using the heat energy stored by the MSESS is delivered to the one or more FESS in response to a kinetic energy level of the one or more FESS being below a pre-determined lower threshold value.
Claim 17:
The method of claim 15, 
further comprising powering, by energy delivered from the one or more FESS, a pump or compressor of the HESS.
Claim 20:
The method of claim 17, 
further comprising powering, by energy delivered from the one or more FESS, a pump or compressor of the MSESS.
Claim 18:
The method of claim 15, 
further comprising, in response to a demand for electricity from the users being greater than what the renewable energy source is delivering, delivering additional electricity to the users, wherein the additional electricity is generated by the one or more FESS.
Claim 21:
The method of claim 17, 
further comprising, in response to a demand for the electricity from the users being greater than the first amount portion of electricity generated by from the renewable energy source, delivering additional electricity to the users, wherein the additional electricity is generated by the one or more FESS.  
Claim 19:
The method of claim 15, 
wherein the first amount of the electricity that was generated using the heat energy stored by the HESS is delivered to the users in response to a demand for electricity from the users being greater than what the renewable energy source is delivering.
Claim 22:
The method of claim 17, 
wherein the second amount of electricity is delivered to the users, in response to a demand for the electricity from the users being greater than the first amount of electricity generated from the renewable energy source,


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH ORTEGA/Primary Examiner, Art Unit 2832